 In the Matterof AMERICANCAN COMPANYandUNITED STEELWORKERSOF AMERICA,LOCAL 3156Case No. 13-R4169.-Decided !11 arch 16,194141Simpson, ThatchercCBartlett,by Mr.Edward L. Coffey,of NewYork City, for the Company.Mr. Albert A. Kreywonos,of Joilet, Ill., for the Union.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, Local3156,1 herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Amer-ican Can Company,Rockdale,Illinois,herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert N. Denham,Trial Examiner.Saidhearing was held at Joliet, Illinois,on January 18, 1944.The Com-pany and the Union appeared,participated,and were afforded fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Can Company, a New Jersey corporation, maintains andoperates production plants in numerous States of the United States.1The petition was filed by Local 3032-B.At the hearing the Union advised that theLocal number had been changed from Local 3052-B to Local 3156, and requested leave toamend the petition accordingly.Leave to make said amendment was granted by the TrialExaminer.55 N. LR. B, No. 99.530 AMERICAN CAN COMPANY531One of its plants, the only operation of the Company here involved, islocated at Rockdale, Illinois, a suburb of Joilet, Illinois, where theCompany manufactures paper containers, corrugated boxes, and fibercans.During the year 1943, the Company purchased for use at itsRockdale plant raw materials consisting principally of paper andmetal valued at approximately $1,576,000, approximately 71 percentof which was shipped to the Rockdale plant from points outside theState of Illinois.During the same period the Company manufacturedat its Rockdale plant finished products valued at approximately$3,582,000, approximately 53 percent of which was shipped to pointsoutside the State of Illinois.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 3156, United Steelworkers of America, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-t ing to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about November 10, 1943, the Union requested recognitionby the Company as the exclusive bargaining representative of theCompany's office and salaried employees.The Company made noresponse to this request and thereafter the Union filed the petition inthe instant proceeding.At the hearing the Company announced thatitwould not recognize the Union unless it is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all salaried employees and inspectors ofthe Company at its plant at Rockdale. Illinois, excluding supervisoryemployees, such as the superintendent, assistant, superintendent, chiefclerk, personnel supervisor, employment manager, and foremen whohave the right to discharge or discipline, constitute an appropriatecollective bargaining unit.The Company agrees that a unit of sal-2The Regional Director reported that the Union submitted 60 application for member-ship cards bearing the apparently genuine signatures of persons listed on the Company'spay loll of November 1943, which pay roll contained the names of 67 persons within thealleged appropriate unit. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDaried employees is appropriate, but differs With the Union as to theinclusion in the unit of a number of employees whose duties the Com-pany contends are either supervisory or confidential in character.'The Company also contends that inspectors should be excluded fromthe appropriate unit for the reason that they are hourly paid and thatthey are supervisory employees.The employees in dispute fall intothe several general categories hereinafter discussed.The Union seeks to include the following employees in the unitwhile the Company would exclude them :Central Lllanzagenlent:The Company contends that the assistant tothe superintendent in charge of production and planning, the as-sistant to the superintendent in charge of research and development,and the assistant chief clerk, all exercise a high degree of managerialdiscretion and all have authority to recommend disciplinary actionand the discharge of employees Working under their supervision.Since the record clearly establishes that they have such authority,they Will be excluded from the appropriate collective bargaining unit.Supervisors and Chief Clerks:The tin plate supervisor, spoilagesupervisor, paper materials supervisor, production supervisor, safetysupervisor, chief pay roll clerk, and chief cost clerk, are all super-visory employees who have definite authority to recommend the hire,discharge, and discipline of other employees.They will be excludedfrom the appropriate unit.The assistant personnel supervisor worksdirectly with the personnel supervisor and is himself in sole chargeof the second shift. In this Work he supervises and directs the Com-pany's job analysis plan and represents the Company in all labor rela-tions matters during the second shift.He also has authority affec-tively to recommend the hire, discharge, and changes in the statusof employees. Since the assistant personnel supervisor is both a super-visory and a confidential employee, he also will be excluded from theappropriate unit.Personnel Department Employees and Secretary-Stenographer tothe Superintendent and Chief Clerk:The stenographer in the per-sonnel department takes dictation from the personnel supervisor act-ing as his personal secretary. In the regular course of her work,therefore, she obtains detailed information pertaining to the Com-pany's labor relations policies and labor relations matters.She willbe excluded from the bargaining unit.4The job analyst specializes3The parties stipulated that various clerks, stenographers, typists, timekeepers, comp-toineter operators, and a messenger in the manufacturing, auditing, and timekeeping de-partments should be included in the appropriate unit, and that certain confidential andsupervisory employees, includinginteralia, the superintendent and his assistants, the chiefclerk, the master mechanic, foremen, and assistant foremen, should be excluded.We adoptthe stipulation of the parties.+Matter of General Motors Corporation, Chevrolet Division,53 N. L R. B. 1096;MatterofVultee AirciaftCorporation,(San Diego Division),54 N L R B 103,Matter ofOliver Fa,rna Egnipinett Conpany, 3 NL R B 1078. AMERTCAN CAN COMPANY533in working on the Company's job analysis plan, applying it to jobstudies in the factory.He sets up and recommends the rates of pay fornew operations.The Company must necessarily rely upon him indetermining wage rates.We shall, therefore, exclude hint from theunit.'The receptionist clerk assists the employment manager in inter-viewing female applicants for jobs, maintains the personnel servicerecords in the employment manager's office, and introduces new femaleemployees to their foremen.Virtually all of her work is related tolabor relations, in which field she acts as a representative of manage-ment.We shall exclude her from the appropriate collective bargain-mg unit.The secretary-stenographer to the superintendent and chiefclerk, acts as private secretary to these two officers, and takes fromtheta clickation or correspondence relating to matters of personnel andlabor relations.`Confidential Clerles in Auditing Department:In this Departmentthere are three cost clerks, a cost analyst, a cost comptometer operator,a budget clerk, and a cashier clerk, all of whom have duties which theCompany contends are of such a confidential nature as to necessitatetheir exclusion from the unit.They handle information relating togeneral production costs undoubtedly confidential as to the public but,at most, indirectly related to labor relations.We shall include themin the appropriate bargaining unit."Assistant Pay-Roll Clerks and Telephone-Typist:The Companyseeks to exclude the assistant pay-roll clerks because it appeared fromthe evidence, that on occasion, when there is no one in the personneloffice, they have removed personnel folders from the files to obtain in-formation about employees for the local Credit Bureau, or to deliverthe folders to the plant superintendent.Their regular work, how-ever, does not require them to be familiar with the personnel files, andthe uncontradicted testimony indicates that these employees are notinformed as to the confidential portions of these files.We shall in-elude the assistant pay-roll clerks in the appropriate collective bar-gaining unit.The Company also seeks to exclude the telephone-typist from the unit.Its only reason for taking this position is thatthe telephone-typist, by virtue of operating the telephone switchboard,is in a position to eavesdrop on conversation relating to labor rela-tions.The record reveals no basis for this fear on the part of the Com-pany, and we find rio reason to assume that such improper conducthas been or will be indulged in by the telephone-typist.We shall in-clude her in the appropriate collective bargaining unit.8adtatterofWestinghouse ElectriccCManufacturing Company,54 N. L R. B. 272;Matter ofVultee Aircraft Corporation,etc., supra.ESee footnote 4,sups a'.flatter of Babcock and Wilcox Company,52 N L. R B. 900.8Hatter of Babcock and Wilcox Company, supra 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssistant to Blaster Mechanic:This employee is working at thepresent time in the shop, making sketches and drawings of dies. It isintended, as soon as he has broadened his knowledge and experience,that he will do designing work, in a professional capacity.He doesnot supervise the mechanics unless specifically so instructed.He hasnothing to do with hiring, discharging, or in any other way disciplin-ning employees. In view, however, of his prospective professionalstatus and the temporary character of his job, we shall exclude the as-sistant to the master mechanic.Nurses:There are two nurses in the Company's employ.They pre-pare and maintain personal health records and have access to the per-sonnel files in the employment manager's office.They are essentiallyprofessional employees whose interests are dissimilar to those of theother employees. In addition, they sometimes assist the personnelmanager in interviewing female applicants for jobs.We shall excludethem from the appropriate collective bargaining unit.Inspectors:The Union would include the approximately 17 inspec-tors in the unit it seeks.The Company argues that inspectors per-form supervisory functions and thus should be excluded from any bar-gaining unit or, alternatively, that they should be included in a unitliTith hourly paid production and maintenance workers.The- Company's products are under the scrutiny of inspectors duringthe manufacturing processes in order that faulty workmanship andmachine operation may quickly be discovered. Inspectors notify theappropriate foreman when defective work is caused by an incompetentor careless employee.Although an employee may be subjected to dis-cipline as a consequence of such reports, it is not the function of in-spectors to recommend or impose penalties.We are of the opinionthat the making of these reports is not an exercise of supervisoryauthority and, therefore, we do not agree with the Company's conten-tion in this respect.-Since 1937, Local 2049, United Steelworkers of America, has repre-sented production and maintenance employees of the Company undercontracts excluding,inter alia,salaried employees and inspectors.Counsel for Local 2049 represents the Union in this proceeding andagrees with the Company that inspectors were excluded from the cov-erage of these contracts solely because of their heretofore salaried sta-tus.Now, in conformance to the Company's practice in its otherplants, they are hourly paid.Since the original objection to the in-clusion of inspectors in a unit with production and maintenance em-ployees has been removed, since they are employed in the productionprocesses, and since their working conditions and associations appearto be the same as those of production and maintenance employees, we°Matter ofGardner-Denver Co.,44 N. L. R. B. 1192. AMERICAN CAN COMPANY535agree with the alternative contention of the Company that inspectorsshould be included in a unit with hourly paid production and mainte-nance employees.Accordingly, we shall exclude inspectors from theunit of salaried employees sought in this proceeding.We find that all salaried employees in the employ of AmericanCan Company at its plant at Rockdale, Illinois, including cost clerks,cost analysts, cost comptometer operators, budget clerks, cashierclerks, assistant pay-roll clerks, and the telephone-typist, but exclud-ing the superintendent, assistant superintendents, chief clerk, mastermechanic, chief inspector, personnel supervisor, employment mana-ger, foremen, assistant foremen, personnel department stenographer,job analyst, receptionist clerk, secretary-stenographer to the super-intendent and chief clerk, nurses, inspectors, assistant to themaster mechanic, the assistant to the superintendent in charge of pro-auction and planning, the assistant to the superintendent in chargeof research and development, the assistant chief clerk, tin plate super-visor, spoilage supervisor, paper materials supervisor, productionsupervisor, assistant personnel supervisor, safety supervisor, chiefpay-roll clerk, chief cost clerk, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of such employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit ,who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American CanCompany, Rockdale, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in this 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause, and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby United Steelworkers of America, Local 3156, affiliated with theCongress of the Industrial Organizations, for the purposes of collectivebargaining.